          Case 3:20-cv-00381-GMN-CLB Document 35 Filed 11/20/20 Page 1 of 3




 1

 2

 3                           UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEVADA
 4
     SCOTT CASTEEL,                                Case No. 3:20-CV-0381-GMN-CLB
 5
           Plaintiff,                              ORDER SETTING MANDATORY
 6                                                 TELEPHONIC CASE MANAGEMENT
     v.                                            CONFERENCE
 7
     ROMEO ARANAS, et al.,
 8
           Defendants.
 9

10

11        The telephonic case management conference currently set before this Court on

12 November 23, 2020 at 10:00 a.m. is VACATED and RESCHEDULED to Monday,

13 December 28, 2020 at 9:00 a.m. The parties are advised that the Court will discuss

14 the plaintiff’s motion to exclude Attorney General’s Office from case because of HIPPA

15 violation (ECF No. 23).

16        The Court has now screened Plaintiff's complaint pursuant to 28 U.S.C. §

17 1915A(a) and ordered the case to proceed. In order to ensure the just, speedy, and

18 cost-effective resolution of this action, the Court orders the parties attend a mandatory

19 telephonic case management conference as described more fully below.

20        Following the mandatory telephonic case management conference, the Court will

21 issue a full scheduling order, setting out additional dates related to discovery and the

22

23



                                               1
         Case 3:20-cv-00381-GMN-CLB Document 35 Filed 11/20/20 Page 2 of 3




 1 litigation. No discovery may proceed until the Court enters a full scheduling order

 2 following the mandatory telephonic scheduling conference.

 3 I.     MANDATORY TELEPHONIC CASE MANAGEMENT CONFERENCE
 4        A mandatory telephonic case management conference will be held on Monday,
 5 December 28, 2020 at 9:00 a.m. The Attorney General’s Office is directed to make the

 6 necessary arrangements for the plaintiff’s telephonic appearance and shall provide the

 7 deputy court clerk of the telephone number at which the plaintiff can be reached for this

 8 hearing. The Deputy Attorney General shall dial 877-336-1829 at least five (5) minutes

 9 prior to the hearing to be properly connected into the courtroom. The access code is

10 2809752 and the security code is 20381. The parties should be available for one hour,

11 although the case management conference will likely take less time. The parties shall

12 be prepared to informally discuss the following issues:

13        A.     A brief statement of the parties' claims and/or defenses;
14        B.     The location of potentially relevant documents;
15        C.     Discovery each party intends to take, if any, in addition to the discovery
16 ordered above;

17        D.     A timeline for the scheduling of discovery;
18        E.     Any options or methods for the streamlining discovery;
19        F.     Whether any party intends to challenge the issue of exhaustion;
20        G.     Whether any party intends to use expert witnesses;
21        H.     Whether each party would consent to magistrate judge jurisdiction; and,
22

23



                                               2
            Case 3:20-cv-00381-GMN-CLB Document 35 Filed 11/20/20 Page 3 of 3




 1          I.     Any immediate or ongoing issues or requests for injunctive relief regarding
 2 current incarceration that could require the court's immediate attention.

 3
      II.   CASE MANAGEMENT CONFERENCE STATEMENTS
 4
            At least one-week in advance of the case management conference, each party
 5
      shall file a case management conference statement. The statement must address the
 6
      issues listed above, as well as any other issues that the parties believe would assist in
 7
      the scheduling of the case. The statement should include the date that initial disclosures
 8
      were served and any deficiencies in either party's disclosures. The statement must not
 9
      exceed five (5) pages in length and no exhibits or attachments should be included.
10
     III.   SCHEDULING ORDER
11
            Following the case management conference, the Court will issue a Scheduling
12
      Order and Discovery Plan with the benefit of the input of the parties. Once issued, the
13
      dates in the Scheduling Order and Discovery Plan shall be firm and no extension shall
14
      be given without permission from the Court based on good cause shown.
15

16
                   DATED: November 20, 2020.
17

18                                             _______________________________
                                               CARLA BALDWIN
19                                             UNITED STATES MAGISTRATE JUDGE

20

21

22

23



                                                  3
